Hoar, J.
There is no question before us whether the verdict in this case was against evidence, and we have therefore no occasion to consider whether the facts showed that the way was defective. The instructions given to the jury were exactly in conformity with the settled law applicable to cases of this nature, and sufficient upon ail points for their guidance.
The objection to the instructions asked for by the defendants, and which were refused, is this, that they ask the court to assume certain facts ; and to decide as matter of law, what the jury ought to determine as matter of fact. It would not follow that the plaintiff, though she was familiar with the place, knew or supposed the way to be defective, because the jury have found it to be so. Nor could the court say, as matter of law, that there was a defect of such a character as to require unusual care in passing the street. These things were rightly left to the jury, with the instruction that the care required in the plaintiff was such as the condition of the street and her knowledge of it made reasonable care under the circumstances.

Exceptions overruled